Exhibit 10.4




INTERNATIONAL ABSORBENTS INC.




PERFORMANCE AWARD AGREEMENT

for

RESTRICTED STOCK UNITS




(Performance-based award for fiscal year ending January 31, [insert date])







This Performance Award Agreement (the “Agreement”) is entered into as of
________, 20__, by and between International Absorbents Inc., a British Columbia
Corporation (the “Company”) and __________________(“Participant”).  




The Company has made a grant of performance-based restricted stock units to the
Participant. The details of this grant (“RSU Grant”) and the terms and
conditions thereof are stated in this Agreement and on Attachment A. This grant
is a performance award made pursuant to Section 9 of the Company's 2003 Omnibus
Incentive Plan, as amended from time to time (the "Plan"). The RSU Grant is
subject to the provisions of the Plan and this Agreement.  A copy of the Plan
has been provided to the Participant. Capitalized terms not defined in this
Agreement are defined in the Plan.




ARTICLE I

TERMS OF RESTRICTED STOCK UNITS







Section 1.1  Performance-Based Award of Restricted Stock Units.  The RSU Grant
listed on Attachment A is hereby awarded to the Participant as of the RSU Grant
Date. The RSU Grant shall be convertible, on a one-for-one basis, into an
equivalent number of shares of common stock of the Company (“Common Stock”),
subject to the vesting requirements stated in Section 1.2 below and in
Attachment A.




Section 1.2  Terms of Restricted Stock Units.




(a)

Procedure to Determine Vesting. On the Determination Date, the Committee shall
determine what portion, if any, of the RSU Grant meets the vesting requirements
stated below, and provided that all vesting requirements continue to be
satisfied up to the Settlement Date, then that portion of the RSU Grant shall
vest upon the Settlement Date. On the Settlement Date, the Company shall settle
the vested portion of the RSU Grant by issuing shares of Common Stock, or cash
of equivalent value, in accordance with Section 1.2(c). Any portion of the RSU
Grant that fails to meet one or more of the vesting requirements stated below
shall be forfeited on the earlier of the Determination Date (if the requirement
of section 1.2(b)(2) is not met) or on the date when the Committee first
determines that the Participant has failed to





1




--------------------------------------------------------------------------------

meet either the Continuous Service Requirement or otherwise violates a material
requirement of this Agreement or the Plan.  




(b)

Vesting Requirements and Forfeiture. The RSU Grant shall vest only if the
Participant meets the following three requirements:  




(1)

Continuous Service Requirement.  The Participant must meet the Continuous
Service Requirement for the period between the RSU Grant Date and the Settlement
Date, as described in Section 1.2(e);




(2)

Performance Requirement.  As of the Determination Date, the Company’s financial
results for the Performance Year must meet one or more economic performance
targets as set by the Committee and indicated on Attachment A; and  




(3)

Other. The Participant must not have breached any of the other terms and
conditions of this Agreement, the Plan or the Participant’s employment
agreement.




If Participant fails to meet the requirement under Section 1.2(b)(1) or
1.2(b)(3), then the RSU Grant shall be immediately forfeited in its entirety.
Otherwise, if these two conditions are met by the Determination Date but the
Performance Requirement of Section 1.2(b)(2) is not met, or is met only in part,
then the RSU Grant shall be forfeited on the Determination Date to the extent
indicated on Attachment A.




(c)

Settlement. Once the RSU Grant has vested, in whole or in part, the Company
shall issue shares of Common Stock in exchange for the vested portion, on a
one-for-one basis. These shares shall be issued to the Participant on the
Settlement Date, as defined below.




Alternatively, in the Committee’s sole discretion, the Company may substitute an
equivalent amount of cash, paid at the same time, if the distribution of Common
Stock is not reasonably practicable due to the requirements of applicable law.
The amount of cash will be determined on the basis of the fair market value of
the Company’s Common Stock at the time of settlement.




If stock certificates are issued, such certificates shall bear such legends as
the Committee, in its sole discretion, may determine to be necessary or
advisable in order to comply with applicable securities laws promulgated in
British Columbia, Canada or the United States.  




(d)

No Dividend or Voting Rights Prior to Share Issuance.  Participant shall not
have the right to vote or to receive any cash dividends payable with respect to
any shares of Common Stock, or otherwise have any rights as a shareholder with
respect to any Common Stock,  unless and until the shares have actually been
issued to the Participant as the owner upon vesting.  








2




--------------------------------------------------------------------------------

(e)

Continuous Service Requirement. In order to hold the RSU Grant and obtain rights
under this Agreement, Participant is required to provide continuous services to
the Company or a Subsidiary (or a successor, if approved by the Committee),
either as an employee or independent contractor, for the period of time
beginning on the Grant Date and ending on the Settlement Date (such period, the
“Service Period”), as determined by the Committee; provided that, Participant’s
service relationship shall be treated as continuing intact during the Service
Period while he or she is on military leave, sick leave or other bona fide leave
of absence if the period of the leave does not exceed three months, or, if
longer, if the Participant’s right to reemployment is provided by statute or by
contract. This service requirement shall be referred to herein as the
“Continuous Service Requirement.”  If Participant provides services to the
Company or a Subsidiary (or a permitted successor) on a part-time basis during
the Service Period, then such part-time service shall be deemed to meet the
Continuous Service Requirement if it amounts to at least fifty percent (50%) of
the time spent in a full-time equivalent position (measured in work days or
hours, as determined by the Committee).  




Participant shall be deemed to violate the Continuous Service Requirement
immediately upon any termination of Participant’s employment or service
relationship with the Company or a Subsidiary (or a permitted successor) during
the Service Period, regardless of whether such termination is voluntary or
involuntary, due to death or disability, and regardless of cause. Upon any such
termination, this Agreement shall automatically terminate and the RSU Grant
shall be cancelled.   




ARTICLE II

ADJUSTMENT OF AWARDS; CHANGE IN CONTROL




In the event of a reclassification, recapitalization, stock split, reverse stock
split, stock dividend, combination of shares or other similar event, the
Committee shall make adjustments to the RSU Grant as it deems appropriate and
equitable, consistent with Section 12 of the Plan.




In the event of a Change in Control, the Committee shall take such action as it
deems appropriate and equitable to effectuate the purposes of the Plan and this
Agreement, consistent with Section 12 of the Plan. If the Committee makes any
adjustments to the Agreement in connection with a Change in Control or other
transaction, then such adjustments shall be made in a manner that is consistent
with Code Section 409A rules governing payment events and permissible
acceleration events, including, without limitation Treasury Regulation Section
1.409A-3(j)(4)(ix) (regarding plan terminations and liquidations).

  

ARTICLE III

DEFINITIONS







As used herein, the following terms shall have the following meanings:




(a) “Company” shall mean International Absorbents Inc., a British Columbia
corporation.








3




--------------------------------------------------------------------------------

(b) “Determination Date” shall mean the earlier of: (1) the date following the
close of the applicable Performance Year on which the Company first releases to
the public its complete financial results for such year, or (2) 90 days after
the close of the applicable Performance Year.




(c) “Performance Year” shall mean one or more of the Company’s fiscal years, as
stated on Attachment A.




(d) “RSU Grant” shall mean the grant of restricted stock units described in
Attachment A.




(e) “RSU Grant Date” shall mean the date that the Committee first authorized the
RSU Grant, as indicated on Attachment A.




(f) “Settlement Date” shall mean January 31, 20__.







ARTICLE IV

MISCELLANEOUS




Section 4.1  No Rights to Awards or Continued Employment.  Neither the
Agreement, the Plan nor any action taken in accordance with such documents shall
confer upon the Participant any right to be employed by or to continue in the
employment of the Company or any Subsidiary, in accordance with Section 14 of
the Plan.




Section 4.2  Restriction on Transfer.  This RSU Grant is not transferable by
Participant other than by will or the laws of descent and distribution, as
provided in Section 11 of the Plan.




Section 4.3  Taxes.  The Company or its Subsidiary, as appropriate, shall be
entitled to withhold from any payment made under the Plan to the Participant an
amount sufficient to satisfy any federal, state, provincial, local and/or other
tax withholding requirement. The Committee, in its discretion, may, as a
condition to the settlement of the RSU Grant require that an additional amount
be paid in cash equal to the amount of any federal, state, provincial, local
and/or other tax withholding requirement or, alternatively, permit the
Participant to satisfy such tax withholding requirement by withholding a portion
of the Common Stock to be issued hereunder to cover any tax obligations.




Section  4.4  Stockholder Rights.  The RSU Grant shall not entitle the
Participant to any rights of a holder of Common Stock, other than after the date
that the Participant is issued shares of Common Stock and is reflected on the
books and records of the Company as a stockholder. Unless otherwise determined
by the Committee in its discretion, no adjustment shall be made for dividends or
distributions or other rights in respect of any shares of Common Stock for which
the record date is prior to the date on which the Participant shall become the
registered holder of such shares of Common Stock.




Section 4.5  No Restriction on Right of Company to Effect Corporate Changes.
 Nothing in this Agreement shall prevent the Company or a Subsidiary from taking
any corporate action





4




--------------------------------------------------------------------------------

deemed by the Company or such Subsidiary to be in its interests, as provided in
Section 23 of the Plan.




Section 4.6  Interpretation.  In the event of any conflict between the
provisions of the Agreement (including the definitions set forth herein) and
those of the Plan, the provisions of the Plan will control. In the event of any
conflict between the provisions of this Agreement and the Participant’s
employment agreement, the provisions of this Agreement shall control. The
parties agree that the Committee has the power and authority to make all
determinations under this Agreement.




Section 4.7  Breach of Covenants.  In the event that the Committee makes a good
faith determination that the Participant committed a material breach of the
restrictive covenants relating to non-competition, no solicitation of employees,
confidential information or proprietary property in any employment or other
agreement applicable to the Participant during the period when Participant is
performing services for the Company, Participant shall forfeit the RSU Grant in
its entirety and this Agreement shall be terminated. In the event that such a
breach occurs during the one year period following a termination of
Participant’s service relationship with the Company, the Participant will be
required to return the shares of Common Stock received by him or her in
settlement of the RSU Grant under this Agreement, and if such shares of Common
Stock were sold by the Participant, return any proceeds realized on the sale of
such shares of Common Stock during the one year period prior to such breach or
any time after such breach occurs.




Section 4.8  Headings.  The headings of articles and sections herein are
included solely for convenience of reference and shall not affect the meaning of
any of the provisions of the Agreement.




Section 4.9  Governing Law.  This Agreement and all rights hereunder shall be
construed in accordance with the governing law provision of Section 24 of the
Plan.  




Section 4.10  Code Section 409A.  The parties intend that this Agreement and the
benefits provided hereunder be exempt from the requirements of Code Section 409A
to the maximum extent possible, whether pursuant to the short-term deferral
exception described in Treasury Regulation Section 1.409A-1(b)(4) or any other
applicable exception.




Section 4.11  Termination and Survival.  This Agreement shall terminate upon the
earlier to occur of the complete vesting or forfeiture of the RSU Grant, as
provided herein. Following termination, Sections 4.7 and 4.9 shall survive for
the term necessary to carry out the purposes of this Agreement.    




THIS AWARD IS SUBJECT TO FORFEITURE AS PROVIDED IN THIS RESTRICTED STOCK UNIT
AGREEMENT AND THE PLAN.

By accepting this RSU Grant, the Participant acknowledges the receipt of a copy
of this Performance Award Agreement and agrees to be bound by all the terms and
provisions contained in them and in the Plan.

[Signature page follows]





5




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Performance Award Agreement for Company fiscal year
ending January 31, 20__ has been duly executed as of the date first written
above.







INTERNATIONAL ABSORBENTS INC.







By: 

 

 

Gordon L. Ellis

Chief Executive Officer and President







PARTICIPANT

 

By: 

 

 

(Name of Participant)




Enclosed:




Attachment “A” – Terms of Restricted Stock Unit

Attachment “B” – International Absorbents Inc. 2003 Omnibus Incentive Plan











--------------------------------------------------------------------------------

ATTACHMENT “A”




INTERNATIONAL ABSORBENTS INC.

PERFORMANCED-BASED AWARD OF RESTRICTED STOCK UNITS

TERMS AND CONDITIONS

Participant Name:

 

Participant Address:




Restricted Stock Units Granted (RSU Grant):

______ (convertible into ______ shares of Common Stock if fully vested)

RSU Grant Date:

[insert date]

Performance Year:

Fiscal year ending January 31, 20__

Vesting Requirements

(to be verified by Committee):

Three requirements:  




(1)

Continuous Service Requirement.  Participant must perform services for the
Company or a Subsidiary (or permitted successor) on a continuous basis up to the
Settlement Date, in accordance with Section 1.2 of the Agreement.




(2)

Performance Requirement. As calculated by the Committee on the Determination
Date, the Company’s financial results for the Performance Year must exceed
various targets, as measured by the weighted average return on invested capital
for the Performance Year (“ROIC”). The portion of the RSU Grant that shall vest
will vary depending on which target is met, as follows:




·

[Insert description of performance targets]




(3)

Other. Participant must meet all other terms and conditions of the Agreement.




Once vested, the vested portion of the RSU Grant is settled in accordance with
Section 1.2(c) of the Agreement.

Forfeiture:

RSU Award is forfeited in whole if Participant fails to meet the Continuous
Service Requirement or if Participant otherwise violates the Agreement. The RSU
Award is forfeited in part to the extent Company fails to meet ROIC targets on
the Determination Date, as indicated above.  












